Citation Nr: 0203409	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  99-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a scar on the left forehead, left temporal region, and scalp.

2.  Entitlement to a compensable evaluation for prostatitis.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for a left eye 
disorder, claimed as secondary to the service-connected scar 
on the left forehead, left temporal region, and scalp.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1960 August 1966.  
The veteran did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's residuals of a scar on the left forehead, 
left temporal region, and scalp, are not moderately 
disfiguring, poorly nourished, tender, painful or productive 
of significant functional impairment.

2.  The veteran's prostatitis is currently asymptomatic.

3.  The evidence does not show that the appellant has 
diabetes mellitus related to his military service.

4.  The veteran has no disability of the left eye secondary 
to his service-connected residuals of a scar on the left 
forehead, left temporal region, and scalp.




CONCLUSIONS OF LAW

1.  The schedular requirements for a compensable evaluation 
for residuals of a scar on the left forehead, left temporal 
region, and scalp, have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2001). 

2.  The criteria necessary for an increased (compensable) 
disability rating for prostatitis, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7257 (2001).

3.  Diabetes mellitus was not incurred in service or manifest 
within one year of separation from service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  A left eye disability was not incurred in or aggravated 
by active service; is not proximately due to or the result of 
service and was not aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Regulations implementing the VCAA were 
recently promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty on the part of VA to assist the veteran in 
developing evidence in support of a claim for service 
connection.  Such assistance includes identifying and 
obtaining evidence relevant to the claim and affording the 
veteran a VA rating examination, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See VCAA and the 
implementing regulations.

The Board has reviewed the veteran's claims in light of the 
new VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and the RO's statement of the case 
clarified what evidence would be required to establish an 
evaluation for the veteran's service-connected scar on the 
left temporal region and scalp and for prostatitis and to 
establish service connection for diabetes and for a left eye 
disorder, claimed as secondary to the service-connected scar.  
The veteran responded to the RO's communications curing (or 
rendering harmless) the RO's earlier omissions.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-
92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA.  This obligation was satisfied by the 
various VA examinations requested and accomplished in 
connection with these claims, specifically with respect to 
the VA examinations in November and December 1998.  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran in support of his claim.  
The Board is not aware of any additional relevant evidence 
that is available in connection with these three issues on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

II.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

a.  Rating for the scar on the left forehead

The RO rated the veteran's scar on the left forehead, left 
temporal region, and scalp, (left forehead) as noncompensable 
pursuant to 38 C.F.R. § 4.118.  Diagnostic codes that are 
potentially applicable in the instant case include those 
pertaining to scars under the provisions of 38 C.F.R. § 
4.118.  Under Diagnostic Code 7800, moderately disfiguring 
scars of the head, face or neck warrant a 10 percent 
evaluation, and slight disfigurement is assigned a 
noncompensable evaluation.  A 10 percent maximum rating is 
also warranted under Diagnostic Code 7803 for superficial 
scars which are poorly nourished with repeated ulceration.   
Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of part affected under Diagnostic Code 7805.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001). 

Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for a scar of the left forehead.  
There is no evidence of more than slight disfigurement and no 
evidence that the scar is poorly nourished, with repeated 
ulceration; tender and painful on objective demonstration; or 
cause any limitation of function.  Diagnostic Codes 7800, 
7803, 7804, 7805.  According to a November 1998 VA medical 
examination report, the veteran had a healed scar over the 
left temporal area on the left side of his head that measured 
2 centimeters.  The examiner noted that there was no 
tenderness, adherence, ulceration or breakdown of the skin.  
The scar had normal texture.  There was no elevation or 
depression, underlying tissue loss, inflammation, edema or 
keloid formation.  The examiner observed that the color of 
the scar was normal and almost the color of the surrounding 
skin.  The examiner divulged that the scar left no 
disfigurement and caused no limitation of function.  As a 
result, the examiner diagnosed a 2-centimeter healed scar 
over the left side of the head in the temporal area. 

The criteria for a moderately disfiguring scar, a superficial 
tender and painful scar on objective demonstration, a poorly 
nourished superficial scar with repeated ulceration or a scar 
resulting in a limitation of function have not been met.  
Diagnostic Codes 7800, 7803, 7804 and 7805.

The evidence of record indicates that the scar healed well.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for the appellant's scar.

b.  Rating for prostatitis

The RO rated the veteran's prostatitis as noncompensable 
pursuant to 38 C.F.R. § 4.115a and § 4.115b.  According to 38 
C.F.R. § 4.115b, Diagnostic Code 7527, prostate gland 
injuries are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The criteria for 
voiding dysfunction are set forth in 38 C.F.R. § 4.115a. A 20 
percent rating is assigned for voiding dysfunction that 
requires the wearing of absorbent materials, which must be 
changed less than two times per day.  Under the criteria for 
urinary tract infections, a 10 percent rating is assigned if 
there is evidence of long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.   

Based on a review of the evidence of record, the Board finds 
that a compensable rating for prostatitis is not warranted 
because the evidence does not more nearly approximate the 
required criteria.  Diagnostic Code 7527.  For example, 
according to a November 1998 VA genitourinary examination 
report, the veteran provided a history of episodes of 
prostatitis in the 1960s, which was treated with medication.  
Currently, however, the examiner reported that the veteran 
was doing well, with no voiding problems and he had no 
history of urinary tract infections.  Further medical history 
revealed that lethargy, weakness, anorexia, weight loss 
and/or gain were not present.  The veteran experienced no 
frequency or hesitancy, and he had a good voiding stream 
without dysuria.  He did not experience incontinence.  With 
respect to medication, the examiner indicated that it was not 
applicable.  Physical examination revealed that the veteran's 
prostate was 10-15 grams in size and benign without 
nodularity or induration.  There was no fistula, specific 
residuals of genitourinary disease, or testicular atrophy.  
The veteran's prostate specific antigen (PSA), done in 
December 1997, was 2.2.  

The VA examiner provided the impression that the veteran had 
a history of prostatitis in the past, that was now resolved.  
Therefore, given that the medical evidence indicates that 
that veteran's prostatitis has resolved, there is no evidence 
of evidence of long term drug therapy, 1-2 hospitalizations 
per year, and/or requiring intermittent intensive management.  
Accordingly, the Board concludes that the findings in this VA 
examination report do not more nearly approximate the 
criteria for a compensable rating pursuant to Diagnostic Code 
7527.

The subsequent medical evidence of record likewise fails to 
more nearly approximate the criteria for a compensable rating 
pursuant to Diagnostic Code 7527.  For example, the Board 
finds that the remaining medical evidence of record is not 
probative to this issue because it does not elaborate on the 
veteran's prostatitis condition.  In other words, the 
remaining VA and non-VA medical evidence does not rebut the 
findings made by the November 1998 VA examiner.  Therefore, a 
compensable rating based on this evidence is not warranted.


c.  Conclusion

The Board has considered the evidence of record that favors 
the veteran's rating claims discussed above, which 
essentially is comprised of the veteran's written statements.  
Nevertheless, the Board finds that this favorable evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran complains of residual impairment that 
warrants respective compensable ratings for his left forehead 
scar and prostatitis, there is no persuasive medical evidence 
of record that supports these claims.  The Board has 
considered the veteran's contention, written in his October 
1999 substantive appeal, that he felt that his VA 
examinations in 1998 were inadequate because he could not 
communicate with the examiner.  Nevertheless, despite the 
veteran's contention, the Board finds that the VA examination 
reports are adequate for rating purposes.  As noted above, 
the VA examiner fully discussed and described the veteran's 
facial scar and prostatitis.  Therefore, the Board finds that 
additional examinations are not warranted with respect to the 
veteran's claims.

The findings of the trained medical professional are the most 
probative evidence as to the extent of the disability.  Thus, 
the Board finds that the preponderance of evidence is against 
compensable ratings in either case.

Additionally, the clinical evidence does not show that the 
service-connected residuals of a left forehead scar or 
prostatitis present such an unusual or exceptional disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2001).  The veteran does not 
contend, nor does the evidence show, that he is unable to 
work as a result of his scar on the left forehead or his 
prostatitis.  Furthermore, there is no evidence that he has 
been hospitalized after service for these conditions.  
Therefore, an extraschedular evaluation is not warranted in 
either case.  38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against compensable 
ratings for the residual scar on the left forehead and for 
prostatitis, the benefit of the doubt doctrine is not for 
application in this regard.  38 C.F.R. § 3.102.

III.  Service connection 

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, including diabetes, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).

In this case, the veteran contends that he developed diabetes 
as a result of his tour of duty and a left eye disorder 
secondary to his service-connected scar of the left forehead.  
Based on a review of the evidence of record, the Board finds 
that service connection for diabetes and a left eye disorder 
secondary to his service-connected scar of the left forehead 
is not warranted, as discussed below.

a.  Diabetes mellitus 

The Board finds that the preponderance of evidence is against 
entitlement to service connection for diabetes for the 
following reasons.  First, the record reveals that diabetes 
was not shown prior to service, during service, or within one 
year after discharge from, service.  For example, according 
to the veteran's January 1960 service induction examination 
report, the veteran was not diagnosed with diabetes.  
Specifically, the veteran's urinalysis was normal and the 
albumin and sugar tests were negative.  According to a 
December 1964 blood test report, the veteran's urinalysis was 
normal and the albumin and sugar tests were negative.  
Similarly, the veteran's July 1966 service separation 
examination report is negative for diabetes and the veteran's 
urinalysis was normal and the albumin and sugar tests were 
negative.  Therefore, the veteran's service medical records 
are negative for a diagnosis of, or treatment for, diabetes.  

Second, there is no medical evidence of record that shows the 
veteran was diagnosed with diabetes during service or within 
one year after discharge.  Furthermore, according to a March 
1971 private medical report, H.M Yearwood, M.D., disclosed 
that a urinalysis was negative for albumin and sugar and acid 
in reaction.  Therefore, according to the medical record, the 
veteran was not diagnosed with diabetes mellitus at least 
through March 1971.  

Third, although the post-service VA and non-VA medical 
evidence (dated from the mid-1990s) reveals that the veteran 
has been diagnosed with diabetes mellitus, there is no 
medical opinion that links its development to the veteran's 
military service or to within a year from discharge.  For 
example, according to a December 1998 VA eye examination 
report, the veteran had a 20-year history of diabetes.  This 
medical history implies that the veteran's diabetes developed 
in the mid to late 1970s.  As noted in the preceding 
paragraph, the veteran was not diagnosed with diabetes 
mellitus during service or in March 1971, some five years 
after discharge.  Thus, the medical evidence of record 
indicates that the veteran's diabetes mellitus developed some 
five to ten years after discharge from service, which is 
beyond the one-year presumptive period.  38 C.F.R. § 3.309.

The Board concludes that service connection for diabetes 
mellitus is denied because there is no competent evidence 
that the veteran developed diabetes mellitus earlier than 
five to ten years after service and because there is no 
competent medical evidence that etiologically links the onset 
of the veteran's currently diagnosed diabetes mellitus to 
service or to the year following discharge from service.

b.  Left eye disorder secondary to service-connected scar of 
the left forehead

The Board finds that the preponderance of evidence is against 
entitlement to service connection for a left eye disorder 
secondary to the service-connected scar of the left forehead 
for the following reasons.  First, the veteran's service 
medical records are negative for a left-eye disorder.  For 
example, according to the July 1966 service separation 
examination report, the veteran's vision was normal at 20/20 
bilaterally.

Second, the post-service medical evidence fails to support 
the veteran's claim that he developed a left eye disorder 
secondary to the scar on his left forehead.  As noted earlier 
in this action, according to a November 1998 VA examination 
report, the examiner noted that the veteran's scar of the 
left forehead resulted in no disfigurement and caused no 
limitation of function.

According to a December 1998 VA eye examination report, the 
veteran was diagnosed with bilateral background diabetic 
retinopathy.  In addition, the examiner noted by history that 
the veteran received an injury to the left side of his head, 
with no history of any other left eye injury.  On 
examination, however, although the VA examiner noted that the 
field of vision of the veteran's left eye was reduced due to 
a slightly closed lid, the examiner did not link the closed 
left eye lid to the veteran's service-connected scar of the 
left forehead.  In other words, although the December 1998 VA 
eye examiner noted that the left eyelid was slightly closed, 
the examiner did note indicate that it was caused as a 
residual of the veteran's service-connected scar on his left 
forehead.  

Furthermore, as noted, the veteran's complaints of a left eye 
disorder are caused by diabetic retinopathy and not as a 
result of his service-connected scar on the left forehead.  
Therefore, in light of the November 1998 VA examination 
report, which indicates that there is no residual limitation 
of function caused by the scar on the left forehead, and the 
December 1998 VA eye examination report, which indicates that 
the veteran's left eye vision problems are caused by diabetic 
retinopathy, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

c.  Conclusion

The Board has considered the lay statements provided by the 
veteran but finds that this favorable evidence is outweighed 
by the evidence discussed above.  Although the veteran 
contends that he developed diabetes mellitus as a result of 
service, and a left eye disorder secondary to the service-
connected scar of the left forehead, the medical evidence of 
record does not corroborate his contentions.  Instead, the 
medical evidence of record indicates that the veteran did not 
develop diabetes mellitus until five to ten years after his 
discharge from service, and there is no medical evidence 
indicating a nexus between this disorder and military 
service.  In addition, the preponderance of the evidence 
indicates that the veteran's current left eye disorder is not 
due to his service-connected scar on the left forehead.

It is also important to note that where the determinative 
issue involves a medical opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu, 2 Vet. App. at 494-95.  In 
other words, as lay people untrained in the fields of 
medicine, the appellant and the other lay people are not 
medical experts and, therefore, are not competent to render 
medical opinions.  Thus, the Board finds that the lay 
opinions of record are outweighed by the medical evidence 
that shows that the veteran did not develop diabetes mellitus 
as a result of service, or within a year from discharge, or a 
left eye disorder as a result of his service-connected scar 
on the left forehead.  

After reviewing the file and considering all of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for the 
diabetes mellitus and a left eye disorder due to the service-
connected scar of the left forehead.  Because the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. §§ 1155, VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

The claim for entitlement to an increased (compensable) 
rating for residuals of a scar on the left forehead, left 
temporal region, and scalp, is denied.

The claim for entitlement to an increased (compensable) 
rating for prostatitis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Service connection for a left eye disability, claimed as 
secondary to service-connected residuals of a scar on the 
left forehead, left temporal region, and scalp, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

